 

MOODY NATIONAL REIT I, INC. 10-Q [mnrti-10q_093015.htm]

 

Exhibit 10.2

 

AMENDED AND RESTATED ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

 

This Amended and Restated Assignment and Assumption of Purchase Agreement
("Assignment") is entered into between Moody National REIT I, Inc., a Maryland
corporation ("Assignor"), and Moody National Realty Company, L.P., a Texas
limited partnership ("Assignee"), as of September 22, 2015 ("Effective Date").

 

RECITALS

 

A. Pursuant to the terms of that certain Purchase and Sale Agreement dated May
5, 2015 by and between Revere Hospitality, LLC, a Delaware limited liability
company ("Seller''), as seller, and Assignor, as buyer, as amended, modified and
supplemented (the "Purchase Agreement"), Assignor agreed to acquire the Property
(as such term is defined in the Purchase Agreement) commonly referred to as
Hampton Inn Boston Logan Airport.

 

B. Although certain amendments and notices purported to indicate that the
Agreement had been assigned to an affiliate, no previous assignment was formally
authorized, executed or delivered, and this Assignment is being amended and
restated to correctly identify the parties hereto.

 

C. Assignor desires to assign Assignor's rights and interests in the Purchase
Agreement to Assignee, and Assignee wishes to assume all of Assignors rights and
interests in the Contract.

 

D. The Parties desire to enter into this Assignment to, among other things,
assign the Assignor's rights and interests in the Purchase Agreement to Assignee
and to evidence Assignee's assumption of Assignor's obligations and liabilities
under the Purchase Agreement.

 

ASSIGNMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. Payment. In consideration for this Assignment, Assignee shall pay Assignor
the sum of One Million and No/100 Dollars ($1,000,000.00), the same being the
amount of the Earnest Money under the Agreement.

 

2. Assignment of Contract. Assignor hereby assigns and transfers its interest in
the Purchase Agreement to Assignee. Assignor hereby represents and warrants that
no previous assignment of the Agreement was previously effectuated and that
Assignor has all right, title and interest in the Agreement.

 

3. Assumption. Assignee hereby acknowledges and agrees to all of the terms of
the Purchase Agreement and accepts the foregoing assignment and assumes and
agrees to perform all obligations of Assignor under the Purchase Agreement, in
accordance with the terms thereof.

 

4. Counterparts: Facsimile Signatures. This Assignment may be executed in
multiple counterparts which, when combined together, shall constitute an
original of this Assignment. In addition, facsimile signatures of the parties
shall be effective on all counterparts of this Assignment.

 

 

 

 

Executed as of the date set forth above. 

 

  ASSIGNOR:       Moody National REIT I, Inc., a Maryland
corporation           By:  [ex10-2_signature.jpg]     Name: Brett C. Moody    
Title: CEO             ASSIGNEE:       Moody National Realty Company, L.P., a
Texas
limited partnership       By:       Moody Realty Corporation, a Texas
corporation, its general partner           By: [ex10-2_signature.jpg]      Name:
Brett C. Moody     Title: President  



 

 

